Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION OF LEASES,

RENTS, AND SECURITY DEPOSITS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES, RENTS, AND SECURITY DEPOSITS AGREEMENT
dated the 28th day of February, 2013, (the “Agreement”) is made and entered into
by and between ADCARE HEALTH SYSTEMS, INC., an Ohio corporation and NEW LINCOLN
LTD., an Ohio limited partnership, collectively, as Seller (“Assignor”), and
LINCOLN LODGE RETIREMENT RESIDENCE LLC, an Ohio limited liability company an
Ohio nonprofit corporation as Buyer (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is the lessor under certain leases executed with respect to
that certain real property commonly known as 4959 Medfield Way, Columbus, Ohio
(the “Property”), which leases are described in Schedule 1 attached hereto (the
“Leases”); and

 

WHEREAS, Assignor desires to transfer and assign all its right, title and
interest in, as lessor in the Leases and amendments or modifications thereto,
the rents and payments accruing under such Leases on or after the date of
closing, and the transfer of all Security Deposits to Assignee upon the date of
closing of the purchase and sale of the Property, and Assignee desires to accept
the assignment thereof;

 

NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the parties hereby agree as follows:

 

1.                                      Assignor hereby assigns to Assignee all
of its right, title and interest in and to the Leases herein described.

 

2.                                      Assignor warrants and represents that as
of the date hereof;

 

(a)                                 The attached list includes all of the Leases
affecting the property being acquired by Assignee from Assignor. As of the date
hereof, there are no assignments of or agreements to assign the Leases to any
other party.

 

(b)                                 The Leases are in full force and effect and
there exist no defaults on the part of Assignor thereunder, nor does Assignor
have any actual knowledge of any defaults or any acts or events which with the
passage of time or the giving of notice could become defaults thereunder on the
part of any tenant.

 

3.                                      Assignor hereby agrees to indemnify
Assignee against and hold Assignee harmless from any and all cost, liability,
loss, damage or expense, including without limitation, reasonable attorneys’
fees, originating prior to the date hereof and arising out of the lessor’s
obligations under the Leases described in Schedule 1.

 

--------------------------------------------------------------------------------


 

4.                                      Assignee hereby assumes all of the
landlord’s or lessor’s obligations under the Leases described in Schedule 1 and
agrees to indemnify Assignor against and hold Assignor harmless from any and all
cost, liability, loss, damage or expense, including without limitation,
reasonable attorneys’ fees, originating subsequent to the date hereof and
arising out of the lessor’s obligations under the Leases.

 

5.                                      In the event of any litigation between
Assignor and Assignee arising out of the obligations of the parties under this
Assignment or concerning the meaning or interpretation of any provision
contained herein, the losing party shall pay the prevailing party’s costs and
expenses of such litigation, including, without limitation, reasonable
attorney’s fees.

 

6.                                      This Agreement shall be binding on and
insure to the benefit of the parties hereto, their heirs, executors,
administrators, successors in interest and assigns.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and Assignee have executed this Agreement the
day and year first above written.

 

 

ASSIGNOR:

 

 

 

ADCARE HEALTH SYSTEMS, INC.,

 

an Ohio corporation

 

 

 

By:

/s/ Martin D. Brew

 

Name:

Martin D. Brew

 

Title:

CFO

 

 

 

 

 

NEW LINCOLN LTD.,

 

an Ohio limited partnership

 

 

 

By:

/s/ Martin D. Brew

 

Name:

Martin D. Brew

 

Title:

CFO

 

 

 

 

 

ASSIGNEE:

 

 

 

LINCOLN LODGE RETIREMENT RESIDENCE LLC,

 

an Ohio limited liability company

 

 

 

By:

CHP ACQUISITION COMPANY LLC,

 

 

an Ohio limited liability company,

 

 

its Sole Member and Manager

 

 

 

 

 

By:

/s/ Roger C. Vincent

 

 

Roger C. Vincent, Manager

 

SIGNATURE PAGE

ASSIGNMENT OF LEASES

 

--------------------------------------------------------------------------------